Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose:
A material handling system for handling and placing packages onto pallets, the system comprising: 
a storage array with storage space for holding packages therein; 
an automated package transport system communicably connected to the storage array; 
an automated palletizer for placing packages onto a pallet to form a pallet load, the automated palletizer is communicably connected to the automated package transport system; and 
a controller operably connected to the automated palletizer, the controller being programmed with a pallet load generator configured so that the pallet load formed by the automated palletizer has more than one layer of one or more packages placed into columns, 
at least one layer of the more than one layer of one or more packages includes packages of different heights, and the at least one layer covers an area within bounds of a pallet frame of the pallet, the at least one layer of packages of different heights having a flat upper surface between a top surface of the pallet load and a base surface upon which the at least one layer is seated, and comprises more than one package columns extending from the base surface to the flat upper surface that are independent of each other, at least one of the independent package columns being formed of packages having different heights and having different sides so that gaps between adjacent sides of the more than one package columns vary between the base surface and the flat upper surface; and 
at least one other layer of the more than one layer of one or more packages includes packages having different heights, the at least one other layer being disposed over the flat upper surface of the at least one layer.

Relative to claim 7, the prior art does not disclose: 
An automated palletizer comprising: an automated package pick device capable of moving individual packages from a package deposit section to a pallet to form a pallet load from the individual packages; 
a controller that is operably connected to the automated package pick device, the controller having a pallet load generator configured to determine a pallet load structure of mixed packages; 
the pallet load generator being programmed so that it determines the load structure from mixed package layers covering an area within bounds of a pallet frame of a pallet, the mixed package layers being overlaid over each other, at least one of the mixed package layers being formed of mixed packages disposed in columns, top and bottom surfaces of the columns corresponding to the at least one | mixed package layer respectively forming the top and bottom surfaces of the at least one mixed package layer, the top and bottom surfaces of the at least one mixed package layer being flat, and at least one other mixed package layer being formed of different columns over the top surface of the at least one of the mixed package layer, each of the mixed packages having different sides so that gaps between adjacent sides of the different columns vary between the bottom surface and the top surface; wherein the controller generates commands for the pick device to build the pallet load from the load structure determined by the pallet generator. 

Relative to claim 11, the prior art does not disclose: 
An automated palletizer comprising: 
an automated package pick device for moving packages from a package deposit section to a pallet; 
a controller having a pallet load generator configured to determine a pallet load structure of mixed packages; 
the pallet load generator being programmed so that it determines the load structure from mixed package layers covering an area within bounds of a pallet frame of a pallet, the mixed package layers being overlaid over each other, at least one of the mixed package layers being formed of mixed packages arranged into columns formed of one or more mixed packages, top and bottom surfaces of the columns corresponding to the at least one mixed package layer respectively form the top and bottom surfaces of the at least one mixed package layer, the top and bottom surfaces of the columns being flat, 
the top flat surface of the at least one mixed package layer is a uniform level seating surface for another of the overlaid layers, the seating surface of the another of the overlaid layers extending over more than one of the columns of mixed packages of the at least one mixed package layer, 
the another of the overlaid layers being formed of different columns of mixed packages over the top flat surface of the at least one of the mixed package layers; wherein at least one of the more than one columns of mixed packages has packages with different sides so that gaps between adjacent sides of the more than one columns vary between the bottom surface and the top flat surface; and 
the controller generates commands for the pick device to build the pallet load from the load structure determined by the pallet load generator, as claimed.

Relative to claim 16, the prior art does not disclose: 
A method for building a pallet load of mixed packages formed from more than one individual package, the method comprising: 
forming mixed package columns from the more than one individual package forming the mixed packages; 
arranging the mixed package columns into at least one mixed package layer within bounds of a pallet frame; and 
overlaying another layer of packages over the at least one mixed package layer;
the top and bottom surfaces of at least one of the mixed package columns respectively defining top and bottom surfaces of the at least one mixed package layer and packages of the mixed package columns having different sides so that gaps between adjacent sides of the mixed package columns vary between the bottom surface and the top surface, each of the top and bottom surfaces being flat, the top surface of the at least one mixed package layer being uniformly level and extending over more than one of the mixed package columns forming the at least one mixed package layer, the another layer of packages being formed of different mixed package columns over the top flat surface of the at least one mixed package layer, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655